PER CURIAM.
By appeal' from an order denying his motion for relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, appellant challenges certain findings of fact upon which the denial of relief was’based. Specifically, appellant suggests that the lower court considered matters dehors the record in finding that appellant,' having been granted a continuance when • his retained counsel withdrew, subsequently appeared and elected to defend himself, waiving his right to counsel. The lower court prefaced its findings with the observations, “as the [original] record in the cause shows” and “as is shown by the *432[original] record,” thereby indicating that minute entries or transcribed reporter’s notes made at the time counsel withdrew and at the trial sustained the findings. Appellant failed to direct that these matters of record be included in the record on appeal, in consequence of which he now asks that we reverse the lower court’s findings and conclusions of fact without having the record upon which they were based before us. We cannot, under the circumstances, attempt to examine or reverse the lower court’s determinations of fact.
Affirmed.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.